      Case: 1:20-cv-07329 Document #: 10 Filed: 01/06/21 Page 1 of 1 PageID #:66


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: LGP Realty Holdings, LP et al v. Case Number: 20-cv-07329
            GRAYSLAKE STOP & SHOP

An appearance is hereby filed by the undersigned as attorney for:
Grayslake Stop & Shop
Attorney name (type or print): Cynthia Rote

Firm: Integrate Legal, PC

Street address: 516 Main Street, Suite 1

City/State/Zip: Pecatonica, Illinois 61063

Bar ID Number: 6287240                                     Telephone Number:
(See item 3 in instructions)

Email Address: cynthia@integrate-legal.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on

Attorney signature:            S/ /Cynthia M Rote
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
